
	
		III
		111th CONGRESS
		2d Session
		S. RES. 416
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2010
			Mr. Harkin (for himself,
			 Mrs. Shaheen, and
			 Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Amending the Standing Rules of the Senate
		  to provide for cloture to be invoked with less than a three-fifths majority
		  after additional debate.
	
	
		1.Senate cloture
			 modificationParagraph 2 of
			 rule XXII of the Standing Rules of the Senate is amended to read as
			 follows:
			
				2. (a)Notwithstanding the provisions of rule II or
				rule IV or any other rule of the Senate, at any time a motion signed by sixteen
				Senators, to bring to a close the debate upon any measure, motion, other matter
				pending before the Senate, or the unfinished business, is presented to the
				Senate, the Presiding Officer, or clerk at the direction of the Presiding
				Officer, shall at once state the motion to the Senate, and one hour after the
				Senate meets on the following calendar day but one, he shall lay the motion
				before the Senate and direct that the clerk call the roll, and upon the
				ascertainment that a quorum is present, the Presiding Officer shall, without
				debate, submit to the Senate by a yea-and-nay vote the question: Is it
				the sense of the Senate that the debate shall be brought to a close?
				And if that question shall be decided in the affirmative by three-fifths of the
				Senators duly chosen and sworn—except on a measure or motion to amend the
				Senate rules, in which case the necessary affirmative vote shall be two-thirds
				of the Senators present and voting—then said measure, motion, or other matter
				pending before the Senate, or the unfinished business, shall be the unfinished
				business to the exclusion of all other business until disposed of.
				Thereafter no
				Senator shall be entitled to speak in all more than one hour on the measure,
				motion, or other matter pending before the Senate, or the unfinished business,
				the amendments thereto, and motions affecting the same, and it shall be the
				duty of the Presiding Officer to keep the time of each Senator who speaks.
				Except by unanimous consent, no amendment shall be proposed after the vote to
				bring the debate to a close, unless it had been submitted in writing to the
				Journal Clerk by 1 o’clock p.m. on the day following the filing of the cloture
				motion if an amendment in the first degree, and unless it had been so submitted
				at least one hour prior to the beginning of the cloture vote if an amendment in
				the second degree. No dilatory motion, or dilatory amendment, or amendment not
				germane shall be in order. Points of order, including questions of relevancy,
				and appeals from the decision of the Presiding Officer, shall be decided
				without debate.
				After no more
				than thirty hours of consideration of the measure, motion, or other matter on
				which cloture has been invoked, the Senate shall proceed, without any further
				debate on any question, to vote on the final disposition thereof to the
				exclusion of all amendments not then actually pending before the Senate at that
				time and to the exclusion of all motions, except a motion to table, or to
				reconsider and one quorum call on demand to establish the presence of a quorum
				(and motions required to establish a quorum) immediately before the final vote
				begins. The thirty hours may be increased by the adoption of a motion, decided
				without debate, by a three-fifths affirmative vote of the Senators duly chosen
				and sworn, and any such time thus agreed upon shall be equally divided between
				and controlled by the majority and minority leaders or their designees.
				However, only one motion to extend time, specified above, may be made in any
				one calendar day.
				If, for any
				reason, a measure or matter is reprinted after cloture has been invoked,
				amendments which were in order prior to the reprinting of the measure or matter
				will continue to be in order and may be conformed and reprinted at the request
				of the amendment’s sponsor. The conforming changes must be limited to lineation
				and pagination.
				No Senator
				shall call up more than two amendments until every other Senator shall have had
				the opportunity to do likewise.
				Notwithstanding other provisions
				of this rule, a Senator may yield all or part of his one hour to the majority
				or minority floor managers of the measure, motion, or matter or to the majority
				or minority leader, but each Senator specified shall not have more than two
				hours so yielded to him and may in turn yield such time to other
				Senators.
				Notwithstanding any other
				provision of this rule, any Senator who has not used or yielded at least ten
				minutes, is, if he seeks recognition, guaranteed up to ten minutes, inclusive,
				to speak only.
				After cloture
				is invoked, the reading of any amendment, including House amendments, shall be
				dispensed with when the proposed amendment has been identified and has been
				available in printed form at the desk of the Members for not less than
				twenty-four hours.
				(b)(1)If, upon a vote taken
				on a motion presented pursuant to subparagraph (a), the Senate fails to invoke
				cloture with respect to a measure, motion, or other matter pending before the
				Senate, or the unfinished business, subsequent motions to bring debate to a
				close may be made with respect to the same measure, motion, matter, or
				unfinished business. It shall not be in order to file subsequent cloture
				motions on any measure, motion, or other matter pending before the Senate,
				except by unanimous consent, until the previous motion has been disposed
				of.
					(2)Such subsequent motions shall be made
				in the manner provided by, and subject to the provisions of, subparagraph (a),
				except that the affirmative vote required to bring to a close debate upon that
				measure, motion, or other matter, or unfinished business (other than a measure
				or motion to amend Senate rules) shall be reduced by three votes on the second
				such motion, and by three additional votes on each succeeding motion, until the
				affirmative vote is reduced to a number equal to or less than an affirmative
				vote of a majority of the Senators duly chosen and sworn. The required vote
				shall then be an affirmative vote of a majority of the Senators duly chosen and
				sworn. The requirement of an affirmative vote of a majority of the Senators
				duly chosen and sworn shall not be further reduced upon any vote taken on any
				later motion made pursuant to this subparagraph with respect to that measure,
				motion, matter, or unfinished
				business.
					.
		
